ORDER
WHEREAS, a petition for Disciplinary Action has been filed by the Lawyers Professional Responsibility Board in the above-entitled matter, and Answer thereto filed by PAUL L. SIMONSON,
NOW, THEREFORE, IT IS HEREBY ORDERED, that this matter is herewith referred to the Honorable Bertrand Porit-sky, Judge of the Municipal Court of Ramsey County, Minnesota, for hearing, with directions to said referee to hear and report all evidence in said matter, and make and report his findings of fact in reference thereto to this Court and make such recommendations as he shall deem advisable and appropriate for the disposition of the above-entitled matter, in accordance with the rules of this Court in such case made and provided.